Exhibit 10.2 THIS NOTE IS ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT OF 1933 (THE "ACT") AND QUALIFICATION PROVISIONS OF APPLICABLE STATE SECURITIES LAWS. NEITHER IT NOR THE SHARES OF COMMON STOCK INTO WHICH IT CAN BE CONVERTED CAN BE SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS REGISTERED PURSUANT TO THE ACT AND QUALIFIED UNDER APPLICABLE STATE LAW OR, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO MAKER, AN EXEMPTION THEREFROM IS AVAILABLE. 12% CONVERTIBLE NOTE DUE AUGUST 3 , 2018 Issue Date: August 3, 2017 Principal: Conversion Rate Per Share: 55 August 3 , 2017 THE PAYEE AND ANY ASSIGNEE, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE AND AGREE THAT, UNDER THE PROVISIONS OF SECTION 4(e) OF THIS NOTE, FOLLOWING CONVERSION OF A PORTION OF PRINCIPAL UNDER THIS NOTE, THE UNPAID AND UNCONVERTED PRINCIPAL UNDER THIS NOTE MAY BE LESS THAN THE AMOUNT STATED ABOVE. FOR VALUE RECEIVED, the undersigned, Digital Power Corporation , a California corporation with offices at 49430 Lakeview Boulevard, Fremont, CA 94538 ("Maker"), promises to pay to [●] with an address at [●] (including any assignee, "Payee"), on August 3, 2018, except as otherwise provided below (the "Maturity Date"), the principal amount of Four Hundred Thousand ($400,000.00) Dollars in lawful money of the United States of America (the "Principal”) together with all accrued interest. Maker acknowledges that this Note has been issued at a 10% original issue discount. The amount due under this Note, including Principal and accrued but unpaid interest on such Principal is convertible into shares of the Maker's common stock, no par value (the "Common Stock"), all as set forth below. This Note bears simple interest (the "Interest") at the annual rate of twelve percent (12%) (the “Rate”), payable, in arrears, on the Interest Payment Dates (as defined in Section 1 below), until the Principal and all accrued but unpaid Interest (collectively the “Obligations”) are paid in full. 1.1 Interest . 1.1Interest. Maker will pay Interest, in arrears, on the fifteenth day of each January, April, July and October (the "Interest Payment Dates") commencing on October 15, 2017. Interest on this Note will accrue from the most recent date to which Maker has paid Interest or, if no Interest has been paid, from the date of delivery of this Note. If an Interest Payment Date falls on a date that is not a Business Day (as defined below), the Interest due on such day shall be payable on the next succeeding Business Day. Interest will be computed on a 360-day year of twelve 30-day months. A “Business Day” is any day other than a Saturday or a Sunday or a day on which commercial banking institutions in New York, New York are authorized by law to be closed. 1.2Prepayment. Upon 30 days’ written notice to Payee, Maker shall have the right to prepay the Principal and accrued but unpaid Interest before the Maturity Date. Payee shall have the right to exercise its conversion rights by written notice sent to the Maker at least three (3) Business Days before the proposed prepayment date. 1 2.
